SMITH, Judge.
As in City of Miami v. Jones, 593 So.2d 544 (Fla. 1st DCA 1992) the City challenges an order determining that it must reimburse the appellee, the claimant below, for the offset taken against the appellee’s monthly pension benefits from July 1, 1973 through August 1, 1989. The appellee was working for the City of Miami as a firefighter when he suffered a compensable injury on February 10, 1970. He was accepted as permanently and totally disabled in January 9, 1971. At the same time, appellee was accepted for disability retirement benefits. As noted, the City offset the amount of workers’ compensation paid from his disability pension until August 1989. In October 1989, appellee filed a claim seeking reimbursement of the offset taken between January 9, 1979 to date. Following a hearing, the Judge of Compensation Claims awarded the reimbursement of the offset plus penalties, interest, costs and attorneys’ fee.
For the reasons explained in City of Miami v. Jones, we reverse the offset reim*549bursement award and remand for further proceedings.
REVERSED and REMANDED.
BOOTH and BARFIELD, JJ., concur.